DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered, and the arguments and amendments filed on 08/16/2022 will be considered.
 
Claim Objections
Claims 21 and 22 objected to because of the following informalities:
“at least one of voltage information defined by the sensed induced voltage information or ...” should have the second “information” removed to correctly refer to the sensed induced voltage by the implantable medical device earlier mentioned
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 11-12, 14-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stem (US20160199639) in view of Wahlstrand (US20060293591). Wahlstrand is cited in the IDS.
Regarding claim 1, Stem teaches a method comprising (Claim 1, [0006]):
detecting, by first processing circuitry (226, 210) of an implantable medical device (202) disposed completely within a patient (110), an induced temperature in at least one of an electrode or a lead conductor (206) of an implantable medical device (202) (Figs. 1-2, [0002-0004], [0029-0031], wherein a temperature sensor is positioned within the lead either within or adjacent an electrode and measures temperature, the probe processing unit 226 may be a conventional temperature sensing unit, and the probe processing unit 226 may then output a signal representative of measured temperature to a controller 210), wherein the induced temperature is induced in the at least one of the electrode or the lead conductor (206) of the implantable medical device (202) by a radio frequency (RF) field generated by a magnetic resonance imaging (MRI) scanner (Abstract, [0003], [0066], wherein induced temperature change (heating) is due to current induced by radio frequency energy from an MRI scan);
transmitting, by the implantable medical device (202), information indicative of the induced temperature to second processing circuitry ([0031], wherein the controller 210 has telemetry circuitry which allows communication with external devices and may telemeter an alarm or machine instruction to an external device to cause the MRI scan to be altered, Abstract, [0063], wherein the external device is an MRI scanner which comprises a second processing circuitry); and
modifying, by the second processing circuitry, an MRI scan parameter setting based on the detected induced temperature ([0031], [0063], wherein further action may include telemetering a machine instruction to the MRI scanner that causes the MRI scanner to reduce the RF power or to terminate the MRI scan).
However, Stem fails to teach detecting an induced voltage, wherein the information transmitted to a second processing circuitry is indicative of the induced voltage, and wherein modifying an MRI scan parameter setting is based on the induced voltage.
In an analogous method for detecting electromagnetic interference in an IMD due to MRI field of endeavor, Wahlstrand teaches such a feature. Wahlstrand teaches an IMD (10) implanted in a patient’s body (10) (Fig. 1, [0014]). Wahlstrand teaches the IMD (10) has lead conductors (14) and processing circuitry (60) ([0015], [0023-0024]). Wahlstrand teaches voltage can be induced on the IMD telemetry antenna (28) and leads (14) due to the presence of a magnetic field associated with an MRI environment ([0018]). Wahlstrand teaches monitoring induced voltages on the antenna (28) and leads (14) ([0029-0030]). Wahlstrand further teaches comparing induced lead voltage to a threshold and implementing additional safeguard responses if the threshold is exceeded ([0047], [0049]). Wahlstrand teaches magnetic field induced current on lead conductors may result in inappropriate stimulation or heating ([0002]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Stem to additionally or alternatively to detecting induced temperature, to detect induced voltage as taught by Wahlstrand ([0029-0030], [0047], [0049]). As Stem teaches transmitting information indicative of induced temperature and modifying an MRI scan parameter setting based on the induced temperature ([0031], [0063]), modifying Stem with the teachings of Wahlstrand to additionally or alternatively detect induced voltage would result in also transmitting information indicative of the induced voltage and modifying the MRI scan parameter based on the induced voltage. Wahlstrand teaches the induced current/voltage on lead conductors results in inappropriate heating ([0002]). Stem similarly recognizes induced current on lead conductors generates heat, this heating may be potentially dangerous to patients having an implantable medical device (IMD), and thus Stem addresses this issue by monitoring temperature changes within an implantable medical device ([0003-0005]). Therefore due to the relationship between induced voltage and induced temperature (heat), it would be obvious to one of ordinary skill in the art to have modified Stem with the teachings of Wahlstrand to detect induced voltage. By detecting and measuring either induced voltage or induced temperature in an implantable medical device, appropriate actions may be taken in response to ensure patient safety by limiting the degree of heating of the leads in an implantable medical device as shown by Stem ([0005]) and Wahlstrand ([0002-0004]). The results of the modification/substitution are predictable as the invention would continue to provide for a safeguard response to IMD heating due to radiofrequency energy from an MRI.
Regarding claim 2, Stem in view of Wahlstrand teaches the invention as claimed above in claim 1.
Stem further teaches wherein modifying the MRI scan parameter setting based on the detected induced voltage comprises modifying an electric field distribution of the MRI scan based on the detected induced voltage, wherein modifying the electric field distribution of the MRI scan based on the detected induced voltage comprises modifying at least one of a magnitude or a phase of an RF wave of the MRI scan ([0063], wherein telemetering a machine instruction to the MRI scanner that causes the MRI scanner to reduce the RF power or to terminate the MRI scan comprises modifying a magnitude of an RF wave of the MRI scan).
Regarding claim 4, Stem in view of Wahlstrand teaches the invention as claimed above in claim 4.
Stem further teaches wherein detecting the induced voltage from in the at least one of the electrode or the lead conductor of the implantable medical device comprises determining a magnitude of the induced voltage, the method further comprising: determining the magnitude of the induced voltage is greater than a threshold value ([0005-0006], [0031], wherein the controller 210 may compare the temperature to a threshold value and take further action), wherein modifying the MRI scan parameter setting based on the detected induced voltage comprises modifying the MRI scan based on the determination that the magnitude of the induced voltage is greater than the threshold value ([0005-0006], [0063] wherein when the temperature exceeds the threshold, MRI scanner reduces RF power or terminates the MRI scan).
Regarding claim 5, Stem in view of Wahlstrand teaches the invention as claimed above in claim 1.
Stem further teaches wherein modifying the MRI scan parameter setting based on the detected induced voltage comprises terminating the MRI scan based on the detected induced voltage ([0063], wherein the controller may telemeter a machine instruction to the MRI scanner that causes the MRI scanner to reduce the RF power or to terminate the MRI scan).
Regarding claim 6, Stem in view of Wahlstrand teaches the invention as claimed above in claim 1.
Stem further teaches wherein modifying the MRI scan parameter setting based on the detected induced voltage comprises continuing the MRI scan based on the detected induced voltage ([0063], wherein reducing the RF power as opposed to terminating the MRI scan comprises continuing the MRI scan, [0066], wherein the MRI scan may continue as currently configured if temperature does not exceed a threshold).
Regarding claim 7, Stem in view of Wahlstrand teaches the invention as claimed above in claim 1.
Stem further teaches wherein modifying the MRI scan parameter setting based on the detected induced voltage comprises increasing or decreasing a power of the MRI scan based on the detected induced voltage ([0063], wherein reducing the RF power and/or terminating the MRI scan comprises decreasing a power of the MRI scan).
Regarding claim 11, Stem teaches a system (200) (Fig. 2, [0030-0031]) comprising:
an implantable medical device (202) configured to be completely disposed within a patient (110) (Figs. 1-2, [0002-0004], [0029-0031]);
a magnetic resonance imaging (MRI) scanner (Abstract, [0031], [0063]); and
processing circuitry (226, 210), wherein the implantable medical device (202) is, via the processing circuitry (226, 210), (Fig. 2, [0030-0031]) configured to:
	detect an induced temperature in at least one of an electrode or a lead conductor (206) of the implantable medical device (202) ([0030-0031], wherein a temperature sensor is positioned within the lead either within or adjacent an electrode and measures temperature, the probe processing unit 226 may be a conventional temperature sensing unit, and the probe processing unit 226 may then output a signal representative of measured temperature to a controller 210), wherein the induced temperature is induced in the at least one of the electrode or the lead conductor (206) of the implantable medical device (202) by a radio frequency (RF) field generated by a magnetic resonance imaging (MRI) scanner (Abstract, [0003], [0066], wherein induced temperature change (heating) is due to current induced by radio frequency energy from an MRI scan),
	and modify an MRI scan parameter setting based on the detected induced temperature ([0031], [0063], wherein further action may include telemetering a machine instruction to the MRI scanner that causes the MRI scanner to reduce the RF power or to terminate the MRI scan).
However, Stem fails to teach wherein the processing circuitry configured to: detect an induced voltage and modify the MRI scan parameter setting based on the detected induced voltage.
In an analogous implantable medical device for detecting electromagnetic interference due to an MRI field of endeavor, Wahlstrand teaches such a feature. Wahlstrand teaches an IMD (10) implanted in a patient’s body (10) (Fig. 1, [0014]). Wahlstrand teaches the IMD (10) has lead conductors (14) and processing circuitry (60) ([0015], [0023-0024]). Wahlstrand teaches voltage can be induced on the IMD telemetry antenna (28) and leads (14) due to the presence of a magnetic field associated with an MRI environment ([0018]). Wahlstrand teaches monitoring induced voltages on the antenna (28) and leads (14) ([0029-0030]). Wahlstrand further teaches comparing induced lead voltage to a threshold and implementing additional safeguard responses if the threshold is exceeded ([0047], [0049]). Wahlstrand teaches magnetic field induced current on lead conductors may result in inappropriate stimulation or heating ([0002]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Stem to additionally or alternatively to detecting induced temperature, to detect induced voltage as taught by Wahlstrand ([0029-0030], [0047], [0049]). As Stem teaches modifying an MRI scan parameter setting based on induced temperature ([0031], [0063]), modifying Stem with the teachings of Wahlstrand to additionally or alternatively detect induced voltage would result in also modifying the MRI scan parameter based on the induced voltage. Wahlstrand teaches the induced current/voltage on lead conductors results in inappropriate heating ([0002]). Stem similarly recognizes induced current on lead conductors generates heat, this heating may be potentially dangerous to patients having an implantable medical device (IMD), and thus Stem addresses this issue by monitoring temperature changes within an implantable medical device ([0003-0005]). Therefore due to the relationship between induced voltage and induced temperature (heat), it would be obvious to one of ordinary skill in the art to have modified Stem with the teachings of Wahlstrand to detect induced voltage. By detecting and measuring either induced voltage or induced temperature in an implantable medical device, appropriate actions may be taken in response to ensure patient safety by limiting the degree of heating of the leads in an implantable medical device as shown by Stem ([0005]) and Wahlstrand ([0002-0004]). The results of the modification/substitution are predictable as the invention would continue to provide for a safeguard response to IMD heating due to radiofrequency energy from an MRI.
Regarding claim 12, Stem in view of Wahlstrand teaches the invention as claimed above in claim 11.
Stem further teaches wherein the processing circuitry is configured to modify an electric field distribution of the MRI scan based on the detected induced voltage, wherein modification of the electric field distribution of the MRI scan based on the detected induced voltage comprises modification of at least one of a magnitude or a phase of an RF wave of the MRI scan ([0063], wherein telemetering a machine instruction to the MRI scanner that causes the MRI scanner to reduce the RF power or to terminate the MRI scan comprises modifying a magnitude of an RF wave of the MRI scan).
Regarding claim 14, Stem in view of Wahlstrand teaches the invention as claimed above in claim 11.
Stem further teaches wherein the processing circuitry is configured to determine a magnitude of the induced voltage, determine the magnitude of the induced voltage is greater than a threshold value ([0005-0006], [0031], wherein the controller 210 may compare the temperature to a threshold value and take further action), and modify the MRI scan parameter setting based on the determination that the magnitude of the induced voltage is greater than the threshold value ([0005-0006], [0063] wherein when the temperature exceeds the threshold, MRI scanner reduces RF power or terminates the MRI scan).
Regarding claim 15, Stem in view of Wahlstrand teaches the invention as claimed above in claim 11.
Stem further teaches wherein the processing circuitry is configured to terminate the MRI scan based on the detected induced voltage ([0063], wherein the controller may telemeter a machine instruction to the MRI scanner that causes the MRI scanner to reduce the RF power or to terminate the MRI scan).
Regarding claim 16, Stem in view of Wahlstrand teaches the invention as claimed above in claim 11.
Stem further teaches wherein the processing circuitry is configured to control the MRI scanner to continue the MRI scan based on the detected induced voltage ([0063], wherein reducing the RF power as opposed to terminating the MRI scan comprises continuing the MRI scan, [0066], wherein the MRI scan may continue as currently configured if temperature does not exceed a threshold).
Regarding claim 17, Stem in view of Wahlstrand teaches the invention as claimed above in claim 11.
Stem further teaches wherein the processing circuitry is configured to increase or decrease a power of the MRI scan based on the detected voltage ([0063], wherein reducing the RF power and/or terminating the MRI scan comprises decreasing a power of the MRI scan).
Regarding claim 21, Stem teaches a method (Claim 1, [0006]) comprising:
sensing, by an implantable medical device (202) disposed completely within a patient (110), an induced temperature in at least one of an electrode or a lead conductor (206) of the implantable medical device (202) (Figs. 1-2, [0002-0004], [0029-0031], wherein the probe processing unit 226 may then output a signal representative of the measured temperature to a controller 210 of the IMD 202), wherein the induced temperature is induced in at least one of the electrode or the lead conductor (206) of the implantable medical device (202) by a radio frequency (RF) field generated by a magnetic resonance imaging (MRI) scanner (Abstract, [0003], [0066], wherein induced temperature change (heating) is due to current induced by radio frequency energy from an MRI scan), and
transmitting, from the implantable medical device (202) to an MRI device, at least one of temperature information defined by the sensed induced temperature information or control information including instructions for controlling the MRI scanner to deliver an MRI scan based on the sensed induced temperature voltage ([0031], wherein the controller 210 has telemetry circuitry which allows communications with external devices and may telemeter an alarm or machine instruction to an external device to cause the MRI scan to be altered, Abstract, [0063], and wherein the external device is an MRI scanner – comprises control information including instructions).
However, Stem fails to teach sensing an induced voltage and controlling the MRI scanner to deliver an MRI scan based on the sensed induced voltage.
In an analogous method for detecting electromagnetic interference in an IMD due to MRI field of endeavor, Wahlstrand teaches such a feature. Wahlstrand teaches an IMD (10) implanted in a patient’s body (10) (Fig. 1, [0014]). Wahlstrand teaches the IMD (10) has lead conductors (14) and processing circuitry (60) ([0015], [0023-0024]). Wahlstrand teaches voltage can be induced on the IMD telemetry antenna (28) and leads (14) due to the presence of a magnetic field associated with an MRI environment ([0018]). Wahlstrand teaches monitoring induced voltages on the antenna (28) and leads (14) ([0029-0030]). Wahlstrand further teaches comparing induced lead voltage to a threshold and implementing additional safeguard responses if the threshold is exceeded ([0047], [0049]). Wahlstrand teaches magnetic field induced current on lead conductors may result in inappropriate stimulation or heating ([0002]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Stem to additionally or alternatively to sense induced temperature, to sense induced voltage as taught by Wahlstrand ([0029-0030], [0047], [0049]). As Stem teaches controlling an MRI scanner to deliver an MRI scan based on the sensed induced temperature ([0031], [0063]), modifying Stem with the teachings of Wahlstrand to additionally or alternatively sense induced voltage would result in also controlling the MRI scanner to deliver an MRI based on the sensed induced voltage. Wahlstrand teaches the induced current/voltage on lead conductors results in inappropriate heating ([0002]). Stem similarly recognizes induced current on lead conductors generates heat, this heating may be potentially dangerous to patients having an implantable medical device (IMD), and thus Stem addresses this issue by monitoring temperature changes within an implantable medical device ([0003-0005]). Therefore due to the relationship between induced voltage and induced temperature (heat), it would be obvious to one of ordinary skill in the art to have modified Stem with the teachings of Wahlstrand to detect induced voltage. By sensing and measuring either induced voltage or induced temperature in an implantable medical device, appropriate actions may be taken in response to ensure patient safety by limiting the degree of heating of the leads in an implantable medical device as shown by Stem ([0005]) and Wahlstrand ([0002-0004]). The results of the modification/substitution are predictable as the invention would continue to provide for a safeguard response to IMD heating due to radiofrequency energy from an MRI.
Regarding claim 22, Stem teaches a system (200) (Fig. 2, [0030-0031]) comprising:
an implantable medical device (202) configured to be disposed completely within a patient (110) (Figs. 1-2, [0002-0004], [0029-0031]); and
processing circuitry (226, 210) ([0030-0031]) configured to:
sense, via the implantable medical device (202), an induced temperature voltage in at least one of an electrode or a lead conductor (206) of the implantable medical device (202) (Figs. 1-2, [0002-0004], [0029-0031], wherein the probe processing unit 226 may then output a signal representative of the measured temperature to a controller 210 of the IMD 202), wherein the induced temperature voltage is induced in at least one of the electrode or the lead conductor (206) of the implantable medical device (202) by a radio frequency (RF) field generated by a magnetic resonance imaging (MRI) scanner (Abstract, [0003], [0066], wherein induced temperature change (heating) is due to current induced by radio frequency energy from an MRI scan), and
transmit, from the implantable medical device (202) to an MRI device, at least one of temperature information defined by the sensed induced temperature information or control information including instructions for controlling the MRI scanner to deliver an MRI scan based on the sensed induced temperature ([0031], wherein the controller 210 has telemetry circuitry which allows communications with external devices and may telemeter an alarm or machine instruction to an external device to cause the MRI scan to be altered, Abstract, [0063], and wherein the external device is an MRI scanner – comprises control information including instructions).
However, Stem fails to teach the processing circuitry configured to: sense an induced voltage and controlling the MRI scanner to deliver an MRI scan based on the sensed induced voltage.
In an analogous implantable medical device for detecting electromagnetic interference due to an MRI field of endeavor, Wahlstrand teaches such a feature. Wahlstrand teaches an IMD (10) implanted in a patient’s body (10) (Fig. 1, [0014]). Wahlstrand teaches the IMD (10) has lead conductors (14) and processing circuitry (60) ([0015], [0023-0024]). Wahlstrand teaches voltage can be induced on the IMD telemetry antenna (28) and leads (14) due to the presence of a magnetic field associated with an MRI environment ([0018]). Wahlstrand teaches monitoring induced voltages on the antenna (28) and leads (14) ([0029-0030]). Wahlstrand further teaches comparing induced lead voltage to a threshold and implementing additional safeguard responses if the threshold is exceeded ([0047], [0049]). Wahlstrand teaches magnetic field induced current on lead conductors may result in inappropriate stimulation or heating ([0002]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Stem to additionally or alternatively to sense induced temperature, to sense induced voltage as taught by Wahlstrand ([0029-0030], [0047], [0049]). As Stem teaches controlling an MRI scanner to deliver an MRI scan based on the sensed induced temperature ([0031], [0063]), modifying Stem with the teachings of Wahlstrand to additionally or alternatively sense induced voltage would result in also controlling the MRI scanner to deliver an MRI based on the sensed induced voltage. Wahlstrand teaches the induced current/voltage on lead conductors results in inappropriate heating ([0002]). Stem similarly recognizes induced current on lead conductors generates heat, this heating may be potentially dangerous to patients having an implantable medical device (IMD), and thus Stem addresses this issue by monitoring temperature changes within an implantable medical device ([0003-0005]). Therefore due to the relationship between induced voltage and induced temperature (heat), it would be obvious to one of ordinary skill in the art to have modified Stem with the teachings of Wahlstrand to detect induced voltage. By sensing and measuring either induced voltage or induced temperature in an implantable medical device, appropriate actions may be taken in response to ensure patient safety by limiting the degree of heating of the leads in an implantable medical device as shown by Stem ([0005]) and Wahlstrand ([0002-0004]). The results of the modification/substitution are predictable as the invention would continue to provide for a safeguard response to IMD heating due to radiofrequency energy from an MRI.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stem (US20160199639) in view of Wahlstrand '591 (US20060293591) as applied to claims 2 and 12 above, and further in view of Wahlstrand '195 (US20070233195). Wahlstrand ‘591 is cited in the IDS.
Regarding claim 3, Stem in view of Wahlstrand ‘591 teaches the invention as claimed above in claim 2.
However, Stem fails to teach wherein modifying an electric field distribution of the MRI scan parameter setting based on the detected induced voltage comprises adjusting a shimming setting of the MRI scan based on the detected induced voltage.
Wahlstrand ‘195 teaches an implantable medical device (100) configured to reduce induced eddy currents ([0031], [0039], [0041]). Wahlstrand ‘195 teaches active shimming to address field inhomogeneities caused by implanted medical devices ([0096-0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Stem to use shim coils and active shimming to modify an electric field distribution as taught by Wahlstrand ‘195 ([0096-0098]). Doing so would correct for distortions or unwanted gradients in the electric field caused by the implant as recognized by Wahlstrand ‘195 ([0098]).
Regarding claim 13, Wahlstrand in view of Dumoulin teaches the invention as claimed above in claim 12.
However, Wahlstrand fails to teach wherein the processing circuitry is configured to adjust a shimming setting of the MRI scan based on the detected induced voltage.
Wahlstrand ‘195 teaches an implantable medical device (100) configured to reduce induced eddy currents ([0031], [0039], [0041]). Wahlstrand ‘195 teaches active shimming to address field inhomogeneities caused by implanted medical devices ([0096-0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Stem to use shim coils and active shimming to modify an electric field distribution as taught by Wahlstrand ‘195 ([0096-0098]). Doing so would correct for distortions or unwanted gradients in the electric field caused by the implant as recognized by Wahlstrand ‘195 ([0098]).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stem (US20160199639) in view of Wahlstrand (US20060293591) as applied to claims 1 and 11 above, and further in view of Bottomley (US20110148411). Wahlstrand is cited in the IDS.
Regarding claim 8, Stem in view of Wahlstrand teaches the invention as claimed above in claim 1.
However, Stem fails to teach wherein detecting the induced voltage in the at least one of the electrode or the lead conductor of the implantable medical device comprises determining a root mean square voltage value for the induced voltage
Bottomley teaches a specific absorption rate (SAR) dosimeter for RF power deposition during MRI of a specimen, wherein the dosimeter comprises a transducer ([0017]). Bottomley teaches excess RF power deposition causes heating and burns and patient proximity to leads or metals may pose an additional risk ([0006]). Bottomley teaches an RF voltage with an root mean squared value (rms) is induced on the transducer during an MRI and is measured with either an RF oscilloscope (320) or a true rms RF voltmeter ([0082], [0089]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Stem to determine the root mean square for the induced voltage as taught by Bottomley ([0082], [0089]). Doing so would allow for a more accurate or effective voltage measurement to be taken as the induced voltage may be time-varying or sinusoidal. Furthermore, Vrms is used to calculate SAR, wherein SAR is a measure of deposited RF power as taught by Bottomley ([0003], [0009], [0024], [0069]); and Bottomley teaches excess RF power deposition may cause heating and burns ([0006]).
Regarding claim 18, Stem in view of Wahlstrand teaches the invention as claimed above in claim 11.
However, Stem fails to teach wherein the processing circuitry is configured to determine a root mean square voltage value for the induced voltage.
Bottomley teaches a specific absorption rate (SAR) dosimeter for RF power deposition during MRI of a specimen, wherein the dosimeter comprises a transducer ([0017]). Bottomley teaches excess RF power deposition causes heating and burns and patient proximity to leads or metals may pose an additional risk ([0006]). Bottomley teaches an RF voltage with an root mean squared value (rms) is induced on the transducer during an MRI and is measured with either an RF oscilloscope (320) or a true rms RF voltmeter ([0082], [0089]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Stem to determine the root mean square for the induced voltage as taught by Bottomley ([0082], [0089]). Doing so would allow for a more accurate or effective voltage measurement to be taken as the induced voltage may be time-varying or sinusoidal. Furthermore, Vrms is used to calculate SAR, wherein SAR is a measure of deposited RF power as taught by Bottomley ([0003], [0009], [0024], [0069]); and Bottomley teaches excess RF power deposition may cause heating and burns ([0006]).
Allowable Subject Matter
Claims 9-10, 19-20, and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 9 and 19: Within the context of claims 1 and 11, the prior art of record does not teach or reasonably suggest to the ordinarily skilled artisan to “predict a temperature of the at least one of the electrode or lead conductor of the implantable medical device based on the detected induced voltage” as recited in claims 9 and 19.
There are several references that teach predicting temperature relating to implantable medical devices and MRI. However, the references either teach predicting temperature of tissue adjacent to the implanted electrodes/leads or teach predicting the temperature of the leads based on another variable that is not induced voltage in the electrodes/leads. For example, Ding (WO2020107944) teaches predicting the temperature rise of an electrode based on a measured radiofrequency B1 field ([0004], [0025], [0063]), Ellingson (US20110160791) teaches predicting temperature change at a tissue interface based on exposure to a “disruptive field” generated by an MRI scanner ([0024], [0028], [0087], and Park (“Calculation of MRI-induced heating...”) teaches predicting temperature rise of adjacent tissue based on a transfer function and an incident electric field along the lead. None of the prior art of record teach measuring the induced voltage in an implanted electrode/lead and predicting a temperature of the electrode/lead based on the induced voltage. Although Min (US8200334) teaches a relationship may be established between temperature and induced current via a linear regression model (Column 11 line 60 – Column 12 line 13) and temperature predictions may be determined from said model, modifying Stem with the teachings of Min would be improper hindsight as there is no suggestion or teaching to use the model for temperature prediction.
Regarding claims 10, 20, and 23: Because these claims are dependent on claims 9 and 19 above, these claims would also be allowable if rewritten in independent form.

Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Examiner, Art Unit 3793                                                                                                                                                                                             
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793